



COURT OF APPEAL FOR ONTARIO

CITATION: Coburn (Re), 2016 ONCA 536

DATE: 20160706

DOCKET: C60761

Watt, Epstein and van Rensburg JJ.A.

IN THE MATTER OF: Lillian Coburn

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel F. Moore, for the appellant

Kathryn Hunt, for the Centre for Addiction and Mental
    Health

Carmen Elmasry, for the Attorney General of Ontario

Heard: June 29, 2016

On appeal against the disposition of the Ontario Review Board dated June 30, 2015.

ENDORSEMENT

[1]

On April 15, 2013, the appellant, Lillian Coburn, was found Not
    Criminally Responsible (NCR) on seven charges of criminal harassment, and
    individual counts of uttering a threat to cause death, and mischief. Since that
    time, Ms. Coburn has been under the jurisdiction of the Ontario Review Board
    and detained at the Centre for Addiction and Mental Health (CAMH).

[2]

The index offences were committed in 2012. The harassment and death
    threat charges were based on Ms. Coburns leaving offensive voicemail messages,
    including death threats, and sending disturbing letters, images and other
    content to a variety of complainants. The mischief charge arose out of Ms.
    Coburns sending a woman a package containing a demand for money, an article
    about a serial killer and an unidentified powder. The presence of the powder
    led to the attendance of emergency services including a hazardous materials
    team.

[3]

Since coming within the Boards jurisdiction in 2013, Ms. Coburn has had
    several Consent and Capacity Board (CCB) hearings. In May 2015, she was found
    incapable of consenting to treatment, a finding which she is currently
    appealing. Ms. Coburn continues to take 20 mg of Olanzapine so that she can
    build a case against CAMH.

[4]

Ms. Coburns current diagnoses are schizoaffective disorder and
    personality disorder (paranoid, borderline, histrionic and narcissistic
    traits).

[5]

At the time of her 2015 hearing before the Board, Ms. Coburn was subject
    to a detention order with privileges that included discretionary permission to
    live in the community in approved housing.
[1]
Following the hearing, the Board found that Ms. Coburn remained a significant
    risk to the public and that the maintenance of the detention order on the same
    terms and conditions was necessary and appropriate.

[6]

In this appeal, Ms. Coburn argues that the Board erred in its
    application of the test in
Winko v. British Columbia (Forensic Psychiatric
    Institute)
,

[1999] 2 S.C.R. 625, by considering the risk of
    psychological harm to be sufficient to meet the threshold without reference to
    whether the conduct that might cause such harm would be criminal in nature, and
    in finding that a continuation of the previous detention order was the least
    onerous and least restrictive disposition available. Based on these alleged
    errors, Ms. Coburn seeks to have this disposition set aside and replaced by an
    absolute or conditional discharge. In the alternative, Ms. Coburn requests a
    new hearing before a different panel.

[7]

At the hearing, Dr. Wilkie, Ms. Coburns attending psychiatrist, stated
    that Ms. Coburn continued to manifest the same kinds of symptoms that had
    presented during the index offences, albeit in attenuated form. Ms. Coburn had
    engaged in verbal aggressions and threatening behaviour aimed at CAMH staff and
    members of the community outside the hospital. Further, Ms. Coburn had been
    dismissive of CAMHs inpatient team and her search for medical attention in the
    community had been problematic. Ms. Coburn believed that others were intentionally
    causing her to have problems  showing limited insight into her difficulties.

[8]

Dr. Wilkie expressed doubts that Ms. Coburn:


i.

would remain compliant with medication in the event of an absolute
    discharge, leading to further deterioration and an escalated risk of
    re-offending;


ii.

was ready for community living unless CAMH approved her housing (the
    problem was that her refusal to allow CAMH to communicate with her proposed
    housing made it impossible for her accommodation to be approved);


iii.

had attained behavioural stability and could exercise privileges
    without making verbal threats; and


iv.

had developed a stable pharmacological and psychosocial plan.

[9]

In addition the doctor expressed
    concern about Ms. Coburns medication. The doctor had wanted to try to help
    ameliorate Ms. Coburns symptoms by adjusting her medication but could not do
    so while Ms. Coburns appeal from the CCBs decision was still pending.

[10]

Dr. Wilkies view was that unless the proposed detention order was in
    place, the frequency and intensity of Ms. Coburns communications would
    escalate and include references to consequences causing the recipients to be
    fearful.

[11]

At the hearing, Ms. Coburn voiced a number of grievances concerning her
    treatment at CAMH. She said that she would still require support on an absolute
    discharge, and stated her team would consist of a primary physician, a
    psychiatrist, a psychologist and a counsellor along with organizations that
    would provide assistance. Ms. Coburn professed to have an apartment, but could
    not provide details. She indicated she would recalibrate her medication regime
    and also seek natural treatments to respond to her psychiatric problems.

[12]

Ms. Coburn also stated that she intended to refrain from using the
    telephone and would change to email and the internet to avoid problematic
    communication.

[13]

In reasons released July 6, 2015, the Board found Ms. Coburn presented a
    significant threat to the safety of the public and ordered her detention,
    subject to certain privileges that included living in approved accommodation.
    Specifically, the Board found Ms. Coburns behaviour to present a risk of
    serious psychological harm as defined by s. 672.5401 of the
Code
. As
    explained by Dr. Wilkie, the frequency, intensity and content of Ms. Coburns
    behaviour set it apart from conduct that was merely upsetting, offensive and
    inappropriate. Furthermore, the Board feared that Ms. Coburn would discontinue
    or decrease her medication if absolutely discharged, resulting in heightened
    risk to the public. Finally, the Board expressed concern that Ms. Coburns
    housing circumstances were unsettled or, at best, unclear and that her
    susceptibility to stress about housing and the increased risk it posed to the
    public made it clear she remained a significant threat.

[14]

In summary, the Board held that a conditional discharge was neither
    necessary nor appropriate. Ms. Coburn was incapable and not optimally treated.
    Her verbal and threatening behaviour continued and her system of delusions was
    active and complex. The Board concluded that Ms. Coburn had little or no
    insight into her illness. Her housing status remained unclear and she had been
    unable to affirm that she would report to the hospital under a conditional
    discharge. The Board found it to be imperative that the hospital have the authority
    to approve accommodation and be in a position to return Ms. Coburn to the
    hospital.

[15]

The Board concluded that maintenance of the current detention order
    remained necessary and appropriate and was the least onerous and least
    restrictive disposition in accordance with the test set out in
Winko.

[16]

Ms. Coburn argues that the Board impermissibly failed to consider
    whether the conduct or activity creating the harm was or would be criminal in
    nature. While Ms. Coburns interactions with members of the hospital staff and
    some members of the public may have presented indicia of concern, there was no
    evidence that her interactions had ever risen beyond the merely annoying.

[17]

We find no basis for the argument that the Boards finding that Ms.
    Coburn constituted a significant threat to the public was the product of an
    error of law, nor was it unreasonable. Dr. Wilkies evidence established that
    Ms. Coburns behaviour was more than irritating. As the Board noted, harassment
    under s. 264 of the
Code
requires the accuseds conduct to cause the
    victim to reasonably fear for their safety  safety that is not limited to
    physical safety but may include substantial psychological harm or emotional
    distress: see
R. v. Szostak
, 2012 ONCA 503, 111 O.R. (3d) 241, at
    paras. 31, 45. The expert evidence before the Board that demonstrated the
    likelihood of Ms. Coburns re-engaging in the criminal harassment of strangers
    provided an adequate basis for the conclusion that the threshold test had been
    met: see
Saikaley (Re)
, 2011 ONCA 136, at para. 3.

[18]

Ms. Coburn also submits that given the primary risk factors in this case
    were recidivist behaviour, discontinuation of psychiatric medication, and
    appropriate housing, it was incumbent on the Board to consider whether there
    were conditions that could attach to a discharge that would address those
    issues. There is no reason why Ms. Coburns pharmacological treatment regime
    could not continue as part of a conditional discharge. Finally, CAMH did not
    sufficiently investigate the appropriateness of alternatives other than its own
    direct intervention in approving her housing.

[19]

We disagree. The Board reasonably concluded that a detention order with
    the possibility of hospital-approved community living was the least onerous and
    least restrictive disposition available. A critical distinction between a
    conditional discharge and a detention order lies in the means by which an NCR
    accused can be involuntarily returned to the hospital. As Dr. Wilkie testified,
    Ms. Coburns threatening and aggressive behaviour materializes quickly and
    immediate intervention with feedback is helpful for her. This cannot be
    achieved under the
Mental Health Act
, R.S.O. 1990, c. M.7,

alone,
    and so a conditional discharge would not be sufficient to respond to the risk
    Ms. Coburn presents when she acts out. Further, this court has held that a
    conditional discharge is not suitable where the NCR accused is incapable of
    providing consent to treatment, and that, where the evidence discloses the
    necessity of hospital oversight over where the NCR accused will reside,
    continued detention should be ordered: see
Kalra (Re)
, 2016 ONCA 390,
    at para. 19.

[20]

Considering the entirety of the record, we cannot say that the Boards disposition
    was unreasonable or reflected a failure to approach its task in accordance with
    the binding authorities.

[21]

Accordingly, for the reasons given, the appeal is dismissed.

David
    Watt J.A.

Gloria
    Epstein J.A.

K.
    van Rensburg J.A.





[1]
At the time of the hearing, Ms. Coburn was not exercising that privilege.
    Currently, however, she lives in the community in approved housing.


